People v Johnson (2020 NY Slip Op 04323)





People v Johnson


2020 NY Slip Op 04323


Decided on July 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2017-09867

[*1]The People of the State of New York, respondent,
vDondi M. Johnson, appellant. (S.C.I. No. 164/17)


Del Atwell, East Hampton, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Peter M. Forman, J.), rendered August 24, 2017, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review (see CPL 470.05[2]; People v Lopez, 71 NY2d 662, 665; People v Chambers, 177 AD3d 645). In any event, the contention is without merit (see People v Chambers, 177 AD3d at 646; People v Murray, 278 AD2d 898, 898-899; see also People v Goldstein, 12 NY3d 295, 301).
The sentence imposed was not excessive (see People v Lopez, 128 AD3d 1093; People v Fiorello, 97 AD3d 763; People v Howard, 50 AD3d 823).
RIVERA, J.P., CHAMBERS, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court